 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elston L Stephenson,                              No. CV-19-08268-PCT-DLR
10                   Plaintiff,                        ORDER
11   v.
12   Brian Drapeaux,
13                   Defendant.
14
15
16          Before the Court is the United States of America’s motion to intervene. (Doc. 8.)

17   Neither party has filed any objection. See LRCiv 7.2(i) (Failure to respond “may be
18   deemed a consent to the . . . granting of the motion and the Court may dispose of the motion

19   summarily.”).

20          IT IS THEREFORE ORDERED that the United States’ motion to intervene (Doc.
21   8) is GRANTED. Pursuant to Rule 24(a)(2), the United States may intervene as a matter
22   of right. Fed. R. Civ. P. 24(a)(2).

23          Dated this 5th day of November, 2019.

24
25
26                                                 Douglas L. Rayes
                                                   United States District Judge
27
28
